DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).  


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(A)  A product and a process specially adapted for the manufacture of said product; or
(B)  A product and process of use of said product; or
(C)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(D)  A process and an apparatus or means specifically designed for carrying out the said process; or
(E)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13 are drawn to an intermediate transfer member for digital offset printing, comprising: a UV cured silicone release layer formed by UV curing a UV curable silicone release formulation comprising a polyalkylsiloxane 
II.	Group II, claim 14 is drawn to a method of producing an intermediate transfer member for digital offset printing, comprising:  applying onto an intermediate transfer member body a UV curable silicone release formulation; irradiating the UV curable silicone release formulation with UV light to form a cured silicone release layer; wherein the UV curable silicone release formulation comprises: a polyalkylsiloxane containing at least two vinyl groups; a polyalkylsiloxane cross-linker containing at least two Si-H bonds; and [Pt(acac)2].    
III	Group III, Claim 15 is drawn to A UV curable release formulation for an intermediate transfer member of a digital offset printing apparatus, comprising a vinyl-terminated polyalkylsiloxane having the first formula, and a pendent vinyl polyalkylsiloxane having the second formula, a polyalkylsiloxane cross-linker having the third formula and [Pt(acac)2].  
The common technical feature (“CTF”) shared by all embodiments of claims of Groups I-III is a UV curable silicone release formulation comprising a polyalkylsiloxane containing at least two vinyl groups; a polyalkylsiloxane cross-linker containing at least two Si-H bonds; and [Pt(acac)2].        
WO 2016/066233 A 1 (HEWLETT PACKARD INDIGO BV [NL]) 6 May 2016 (2016-05-06) (hereinafter “HP”) discloses at page 4, lines 9-12 14; page 12, lines 1-22; page 13, lines 15-19; page 13, line 33 - page 14, lines 10-15; and page 14, lines 30-34; and page 23, line 29 to page 25, line 6 and claims 1-15 deals with UV cured silicon 
EP 1270674 A1 (KANEKA CORP [JP]) 2 January 2003 (2003-01-02) (hereinafter “Kaneka” discloses in the abstract a curable composition which comprises as essential ingredients (A) an organic polymer having per molecule at least one alkenyl group capable of undergoing hydrosilylation, (B) a compound having at least two hydrosilyl groups per molecule, (C) a hydrosilylation catalyst from ¶ 0041 of Pt (acac)2.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have the release formulation as afore-described in HP with alkenyl containing silicone and silicon hydride silicone and platinum catalyst, as afore-described, where from Kaneka having the same alkenyl containing silicone and silicon hydride silicone and a platinum catalyst of Pt (acac)2 is used for hydrosilylation reaction so the platinum catalyst of Pt (acac)2 would be obvious with the platinum catalyst of HP motivated to have a dual curing mechanism of UV cure in HP and hydrosilylation of Kaneka for a desired cure of the release formulation.   
The CTF described in paragraph 5 of this Office Action for the Claims of Groups I-III considering the content of the claims interpreted in light of the description of the pending application is rendered obvious from HP in view of Kaneka as afore-described 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention of one of I-V sets of claims to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.   
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.   
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787